DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 27-45 are pending.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Claims 27-40, 42 and 43 drawn to an antibody that binds to CLD18A2, classified in C07K 16/00.

Additionally, Applicants are required under 35 U.S.C. 121 to elect a single antibody comprising the distinct VH domain CDRs and the distinct VL domain CDRs selected from (i) to (ix) because each antibody sequence presents a structurally and functionally distinct invention not a species. As is apparent from dependent claims 28 and 29 the different antibodies bind to distinct epitopes and appear to comprise distinct amino acid sequences.
Applicant must also identify the specific VH domain and specific VL domain that correspond to the distinct VH domain CDRs and the distinct VL domain CDRs Applicant are reminded that any claims not reading on the elected sequence(s) will be withdrawn as being drawn to a non-elected invention.  


Claims 41, drawn to a recombinant cell comprising a nucleic acid encoding the antibody that binds to CLD18A2, classified in C07H 21/04
Additionally, Applicants are required under 35 U.S.C. 121 to elect a single antibody comprising the distinct VH domain CDRs and the distinct VL domain CDRs selected from (i) to (ix) because each antibody sequence presents a structurally and functionally distinct invention not a species. As is apparent from dependent claims 28 and 29 the different antibodies bind to distinct epitopes and appear to comprise distinct amino acid sequences.
Applicant must also identify the specific VH domain and specific VL domain that correspond to the distinct VH domain CDRs and the distinct VL domain CDRs Applicant are reminded that any claims not reading on the elected sequence(s) will be withdrawn as being drawn to a non-elected invention.  



Claims 44 and 45, drawn to a method of treating a disease of disorder involving cells expressing CLD18A2, classified in G01N 33/574
Additionally, Applicants are required under 35 U.S.C. 121 to elect a single antibody comprising the distinct VH domain CDRs and the distinct VL domain CDRs selected from (i) to (ix) because each antibody sequence presents a structurally and functionally distinct invention not a species. As is apparent from dependent claims 28 and 29 the different antibodies bind to distinct epitopes and appear to comprise distinct amino acid sequences.
Applicant must also identify the specific VH domain and specific VL domain that correspond to the distinct VH domain CDRs and the distinct VL domain CDRs Applicant are reminded that any claims not reading on the elected sequence(s) will be withdrawn as being drawn to a non-elected invention.  


The inventions are distinct, each from the other because of the following reasons:


Inventions I-II are directed to related products.  The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the products as claimed have a materially different design, mode of operation function or effect.   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. The DNA of Group II is related to the antibody of Group I by virtue of the fact that the DNA codes for the antibody.  The DNA molecule has utility for the recombinant production of the antibody in a host cell.  Although the DNA and the protein are related, since the DNA encodes the specifically claimed protein, they are distinct inventions because the protein product can be made by other and materially distinct processes, such as purification from the natural source.  Further, DNA can be used for processes other than the production of protein, such as nucleic acid hybridization assays.
	Furthermore, searching the inventions of Groups I and II together would impose a serious search burden.  In the instant case, the search of the polypeptides and polynucleotides are not coextensive.  The inventions of Groups I and II have a separate status in the art as shown by their different classifications.  In cases such as this one where descriptive sequence information is provided, the sequences are searched in appropriate database.  There is search burden also in the non-patent literature.  Prior to the concomitant isolation and expression of the sequences of interest there may be journal articles devoted solely to polypeptides which would not have described the polynucleotide.  Similarly, there may have been “classical” genetics papers which had no knowledge of the polypeptide but spoke to the gene.  Searching, therefore is not coextensive.  In addition, the claims include distinct sequences inclusive of various complements and fragments.  This search requires an extensive analysis of the art retrieved in a sequence search and will require an in-depth analysis of technical literature.  The scope of polynucleotides as claimed extend beyond the polynucleotide that encodes the claimed antibodies as explained above: furthermore, a search of the nucleic acid molecules of claims 9-12 would require an oligonucleotide search, which is not likely to result in relevant art with respect to the antibody of Group I.  As such, it would be burdensome to search the inventions of Groups I and II.

Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the antibody of Group I may be used to isolate CLD18A2.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
 (b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/Primary Examiner, Art Unit 1642